           Case 1:20-cv-01011-LJL Document 41 Filed 05/11/20 Page 1 of 30



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                  5/11/2020
                                                                       :
MARCO PACELLI and ED CRUMP,                                            :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :     20-cv-1011 (LJL)
                  -v-                                                  :
                                                                       :   OPINION AND ORDER
AUGUSTUS INTELLIGENCE, INC.,                                           :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        This is a fraudulent inducement and breach-of-contract case. Defendant Augustus

Intelligence, Inc. (“Augustus”) moves to compel Plaintiffs Marco Pacelli and Ed Crump

(“Plaintiffs”) to arbitration and to stay the litigation. For the following reasons, the motion is

granted.

                                                 BACKGROUND

    1. Factual Background

        Augustus is a technology company specializing in artificial intelligence. (Dkt. No.

24 ¶ 1; Dkt. No. 5–7 at 2.) Its principal place of business is New York. (Dkt. No. 24 ¶ 8.)

Plaintiffs are former employees of Augustus. Marco Pacelli is a Florida citizen and Ed Crump is

a California citizen. (Id. ¶¶ 6–7.)

        Pacelli alleges that he was fraudulently induced to sign both an independent contractor

agreement and later an employment agreement with Augustus. According to the Amended

Complaint (Dkt. No. 24 (hereinafter, the “Complaint”)), Pacelli learned about Augustus in

December 2018. (Id. ¶ 20.) In January 2019, Pacelli met with the Augustus co-founders who
         Case 1:20-cv-01011-LJL Document 41 Filed 05/11/20 Page 2 of 30



“pitched him on the company’s supposedly rich funding and cutting edge technology.” (Id.) In

February 2019, Pacelli accepted an independent contractor position with Augustus. (Id. ¶¶ 20–

22.) Pacelli allegedly planned to terminate his relationship with Augustus at the end of the

contractor period, but the Augustus co-founders changed his mind with “glowing representations

about Augustus Intelligence’s funding and the status of its technology.” (Id. ¶ 27.) He signed an

employment agreement on July 13, 2019 that elevated him to the position of Chief Commercial

Officer. (Id. ¶ 28; Dkt. No. 5–2 (the “Pacelli Agreement”).)

       The Pacelli Agreement promised a signing bonus, sales commissions, and stock options.

(Dkt. No. 24 ¶¶ 29–31; Dkt. No. 5–2.) It “anticipate[d] that [Pacelli would] initially work from

home and ultimately from the Florida office to be established” but stated that Pacelli would

“need, especially at the beginning of [the] engagement, to report regularly to the office in New

York, NY.” (Dkt. No. 5–2 at 3.) Additionally, the Pacelli Agreement prohibited Pacelli from

being “directly or indirectly engaged or interested in any capacity in any other business, trade or

occupation whatsoever so long as [he was] employed” by Augustus (without Augustus’s prior

written consent). (Id. at 4.) Finally, the Pacelli Agreement contained an arbitration provision,

which will be discussed in further detail below. (Id., Exhibit C.)

       Ed Crump also complains that he was fraudulently induced to work for Augustus. He

first met with the executive team at Augustus in the spring of 2019. (Dkt. No. 24 ¶ 24.)

According to the Complaint, the team made various representations to him too about the status of

the technology and the company’s funding. (Id. ¶¶ 24, 175.) Like Pacelli, Crump started at

Augustus as an independent contractor. (Id. ¶¶ 25–26.) According to the Complaint, Augustus

promised Crump that he would receive stock options at the end of the contractor period. (Id. ¶

25.)




                                                 2
            Case 1:20-cv-01011-LJL Document 41 Filed 05/11/20 Page 3 of 30



         On September 10, 2019, Crump signed an employment agreement. (Id. ¶ 39; Dkt. No. 5–

3 (“Crump Agreement”).) His title was Head of Product. (Id.) Like the Pacelli Agreement, the

Crump Agreement contained various promises and obligations. Crump was promised stock

options and a signing bonus. (Dkt. No. 5–3.) He was prohibited (without Augustus’s prior

written consent) from being “directly or indirectly engaged or interested in any capacity in any

other business, trade or occupation whatsoever so long as [he was] employed by” Augustus.

(Id.) But the Crump Agreement differed from the Pacelli Agreement in certain respects. For

example, the Crump Agreement stated that Augustus “agree[d] and acknowledge[d]” that Crump

would “from time to time, engage as an Advisor for other companies so long as th[o]se

engagements [did] not compete or present a conflict of interest to Augustus.” (Id.) The Crump

Agreement also stated that Crump’s “primary office” would “be the Company’s offices in New

York, NY.” (Id.) Like the Pacelli Agreement, however, the Crump Agreement contained an

arbitration provision. (Dkt. No. 5–3, Exhibit C.) Indeed, the provisions are almost identical.

(Compare Dkt. No. 5–2, Exhibit C; Dkt. No. 5–3, Exhibit C (both referenced hereinafter as the

“Arbitration Provision”). 1

         An important event happened between Pacelli’s execution of the Pacelli Agreement (on

July 13, 2019) and Crump’s execution of the Crump Agreement (on September 20, 2019). On


1
  The only difference between the arbitration provisions in the two agreements relates to the length of the mediation
that the parties must endeavor to engage in prior to commencing arbitration. The Crump Agreement provides that
“[i]f a dispute arises from or relates to this contract or the breach thereof, and if the dispute cannot be settled through
direct discussions, the parties agree to endeavor first to settle the dispute by mediation administered by the American
Arbitration Association under its Employment Mediation Procedures before resorting to arbitration for a period of
sixty (60) days, commencing from the date any such dispute is brought to the American Arbitration Association” and
that “[i]f the parties fail to reach resolution of the dispute within such sixty (60) day mediation period, the parties
agree” to arbitrate “any unresolved controversy or claim.” (Dkt. No. 5–3, Exhibit C (emphasis added).) The Pacelli
Agreement provides the same regarding mediation and arbitration, except that it lacks the language specifying that
the mediation endeavor will last “for a period of sixty (60) days.” (Dkt. No. 5–2, Exhibit C.) Rather, under the
Pacelli Agreement, the time length of the mediation endeavor is unspecified. (Id.) This distinction is ultimately
immaterial to the resolution of this case. Cf. Dkt. No. 5–4 (Plaintiffs’ counsel’s representation that the language is
“the same in all material respects”). For convenience, the Court will quote the language from the Pacelli Agreement
when referencing the Arbitration Provision.


                                                            3
         Case 1:20-cv-01011-LJL Document 41 Filed 05/11/20 Page 4 of 30



July 17, 2019, Pacelli and Crump incorporated an LLC called Quantum Intelligence (“QI”) along

with two other individuals. (Dkt. No. 24 ¶ 32.) The Complaint insists that “QI was not

competitive with Augustus Intelligence”; while Augustus was “develop[ing] proprietary artificial

intelligence product[s] to sell to customers,” QI was “providing financial, operational, technical

and data monetization advice to start-ups.” (Id. ¶ 37.) On July 19, 2019 (six days after Pacelli

signed the Pacelli Agreement), one of the individuals who co-founded QI—but not Pacelli or

Crump—met with Augustus executives, proposed that Augustus could undertake QI’s business

model under a different name, and “disclosed that QI had been formed[.]” (Id. ¶ 38.) Augustus

passed on the business opportunity. (Id.) According to the Complaint, Pacelli and Crump both

disclosed their QI involvement to Augustus—Crump in September 2019 and Pacelli in

November 2019—and Augustus executives did not object. (Id. ¶¶ 42, 54, 57.)

       As Plaintiffs tell this story, their employment relationships with Augustus were fraught

from the start. Soon after they began working as full-time Augustus employees, they discovered

that many of the representations that had been made to them were untrue. (Id. ¶ 43.) “In fact,”

the Complaint summarizes, “the company did not have [its stated] funding, did not have a

product, and did not have substantial customers or revenues.” (Id. ¶ 46.)

       Crump and Pacelli assert that, throughout the fall of 2019, Augustus decided to “freeze

[them] out” and “marginaliz[e]” them. (Id. ¶¶ 49, 53.) The motivation, Plaintiffs contend, was

financial. As the end of the year approached, Augustus’s debts loomed—including several

substantial bonus and commission payments to Plaintiffs. (Id. ¶ 56–57.) Augustus’s revenue

stream stalled. (Id. ¶ 55.) Ultimately, according to the Complaint, Augustus concocted “baseless

allegations about QI” as a pretext for terminating Pacelli and Crump, thereby avoiding the

obligation to make bonus and commission payments. (Id. ¶ 57.)




                                                 4
          Case 1:20-cv-01011-LJL Document 41 Filed 05/11/20 Page 5 of 30



       On December 10, 2019, Augustus executives informed Pacelli and Crump that Augustus

was terminating them for cause, based on their involvements with QI. (Id. ¶ 59.) According to

the Complaint, over the following days, Augustus executives made various defamatory

statements about Plaintiffs to employees, contractors, and third parties. (Id. ¶ 62.) Those

statements included that Pacelli and Crump “were ‘criminals,’ had stolen money, customers, and

intellectual property, could not be trusted, . . . were ‘enemies,’” and had “lied.” (Id. ¶¶ 62, 65.)

Augustus also allegedly insisted that Plaintiffs return their signing bonuses. (Id. ¶ 63.) When

Crump demanded that Augustus pay him part of his due bonus, Augustus allegedly “produced a

doctored employment agreement to Crump’s counsel.” (Id. ¶ 67.)

   2. Procedural Background

       On January 14, 2020, Augustus filed a lawsuit against Pacelli and Crump in the Supreme

Court of New York, New York County. (Dkt. No. 11–1.) Augustus’s complaint alleged

breaches of the Crump and Pacelli Agreements, breaches of the duty of loyalty, misappropriation

of proprietary information, and related claims. (Id.) Pacelli and Crump removed that lawsuit to

federal court. (Dkt. No. 24 ¶ 68.) The next day, counsel for Pacelli and Crump sent counsel for

Augustus a three-page letter “request[ing]” that Augustus “dismiss [the] pending lawsuit in favor

of an arbitration proceeding, as required by the binding arbitration provisions in Mr. Crump and

Mr. Pacelli’s employment agreements.” (Dkt. No. 5–4.) The letter characterized the Arbitration

Provision as “the paradigm of a broad [arbitration] clause” and insisted that it “encompasse[d]

not only claims for breach of the employment agreements, but also any claims that ‘touch[ed]

upon matters covered by the agreement.’” (Id. (quoting Collins v. Aikman Products Co. v.

Building Systems, Inc., 58 F.3d 16, 20 (2d Cir. 1995); Mehler v. Terminix Intl. Co. L.P., 205 F.3d

44, 50 (2d. Cir. 2000)); see id. (further characterizing the Arbitration Provision as “indisputably




                                                  5
          Case 1:20-cv-01011-LJL Document 41 Filed 05/11/20 Page 6 of 30



broad”)). “Each claim in [Augustus’s] Complaint is within the scope of these arbitration

agreements,” the letter stated. (Id.) The letter then summarized all eighteen of Augustus’s

claims and explained why each one should be compelled to arbitration. (Id.) In closing, the

letter asserted:

        Pursuant to Rule 11(c)(2), we request that [Augustus] withdraw its Complaint
        within the next 21 days. Should [Augustus] fail to do so, Messrs. Crump and
        Pacelli reserve the right to seek sanctions, including all attorneys’ fees incurred in
        filing and prosecuting a motion to compel arbitration.

(Id.) In compliance with that directive, Augustus filed a notice of voluntary dismissal without

prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i) on February 5, 2020 (the

twenty-first day after the letter was sent). (Dkt. No. 5–5; Dkt. No. 11 ¶ 12.) 2 Simultaneously,

Augustus filed a “Demand for Arbitration” with the American Arbitration Association. (Dkt.

No. 5–7 at 6; Dkt. No. 11–4 at 2.)

        On the same day, in a startling reversal of their position that the matters presented above

were “required” to be arbitrated, Plaintiffs filed their first complaint in the instant lawsuit. (Dkt.

No. 1.) According to Plaintiffs, that filing “enraged Augustus Intelligence’s executive team.”

(Dkt. No. 24 ¶ 74.) The Complaint asserts that Augustus, in response to the lawsuit, retained two

investigative teams to advise the company on the lawsuit. (Id. ¶¶ 75, 77.) The investigative

teams allegedly conducted illegal surveillance of Pacelli. (Id. ¶¶ 82–86.) Specifically, Pacelli

noticed that a “red van remained parked in the same location outside [his] apartment for nearly a

week or more” and discovered that an unknown individual had attempted to gain access to

Pacelli’s apartment by pretending to be a painting contractor. (Id. ¶¶ 79, 81.)

        The Complaint proceeds in twelve counts. (Id. ¶¶ 87–184.) Those are:


2
 Before Augustus dismissed the case—indeed, the day after Plaintiffs’ counsel sent the arbitration demand—
Plaintiffs’ counsel demanded that Augustus indemnify Pacelli and Crump against the lawsuit and advance defense
costs. (Dkt. No. 24 ¶ 69.) Augustus’s counsel refused. (Id. ¶ 70.)


                                                       6
           Case 1:20-cv-01011-LJL Document 41 Filed 05/11/20 Page 7 of 30



             1. Fraudulent inducement (by Augustus during negotiations regarding independent
                 contractor and employment relationships)
             2. Indemnification and advancement (based on Augustus’s obligation under its by-
                 laws to indemnify and advance defense costs to those who are officers)
             3. Breach of Crump’s independent contractor agreement
             4. Violation of the New York City Freelance Isn’t Free Act (based on Augustus’s
                 failure to provide due compensation to Crump as an independent contractor)
             5. Breach of the Crump Agreement
             6. Violation of the New York State Wage Payment Law (based on Augustus’s
                 failure to pay Crump due wages as an employee)
             7. Breach of the Pacelli Agreement
             8. Defamation and slander (based on Augustus employee statements about Pacelli
                 and Crump)
             9. Malicious prosecution (based on Augustus’s lack of probable cause to initiate its
                 January 14, 2020 lawsuit)
             10. Violation of 18 U.S.C. § 2511 (based on Augustus’s surveillance of Pacelli and
                 Crump)
             11. Private nuisance (based on Augustus’s electronic surveillance of Pacelli)
             12. Violation of the Racketeer Influenced and Corrupt Organization Act (based on an
                 Augustus scheme to defraud and extort Pacelli and Crump) 3

(Id.) On February 10, 2020, Augustus filed a motion to compel arbitration and stay the litigation.

(Dkt. No. 5.) Plaintiffs responded (Dkt. No. 8) and Augustus replied. (Dkt. No. 12.) 4

        Plaintiffs’ opposition urged that, by bringing an action in state court, Augustus had

waived its right to arbitrate. (Dkt. No. 8 at 9–15.) Plaintiffs also argued that the Arbitration

Provision fails to provide due process or fundamentally fair procedures (id. at 16–18), that some

of Plaintiffs’ claims fall outside the Arbitration Provision (as not arising under or related to the

Crump and Pacelli Agreements) (id. at 20–21), and that, under California law, Crump cannot be

compelled to arbitrate in New York (id. at 18–20).

        In late February 2020, the Court scheduled an evidentiary hearing on a factual matter

related to one of the arguments against arbitration. (Dkt. No. 17.) That hearing was postponed


3
  Of note, Counts 10–12 and the facts alleged in their support were added in the amended complaint. (See Dkt. No.
2.)
4
  On February 28, 2020, Plaintiffs moved for summary judgment on their claims for indemnification and
advancement. (Dkt. No. 19.) Shortly after, the Court ordered that Augustus’s deadline to respond to that motion
was adjourned pending further order from the Court. (Dkt. No. 25.)


                                                        7
         Case 1:20-cv-01011-LJL Document 41 Filed 05/11/20 Page 8 of 30



for reasons related to the COVID-19 crisis. (Dkt. No. 34.)

       On March 13, 2020, Augustus (represented by new counsel) submitted a letter arguing

that the previously-referenced factual matter need not be decided in order to resolve the

arbitration issue. (Dkt. No. 37.) The Court invited further briefing on that question and two

additional questions related to arbitrability. (Dkt. No. 36.) Both parties timely submitted papers.

(Dkt. Nos. 37–40.)

                                           APPLICABLE LAW

       Under the Federal Arbitration Act (“FAA”), any “party aggrieved by the alleged failure,

neglect, or refusal of another to arbitrate under a written agreement for arbitration” may seek “an

order directing that such arbitration proceed in the manner provided for in the agreement.” 9

U.S.C. § 4. A court’s decision to compel arbitration is governed by Section 2 of the FAA. That

section provides that a “written provision in . . . a contract evidencing a transaction involving

commerce to settle by arbitration a controversy thereafter arising out of such contract . . . shall be

valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.” 9 U.S.C. § 2. The Supreme Court has described Section 2 as

“reflecting both a ‘liberal federal policy favoring arbitration,’ and the ‘fundamental principle that

arbitration is a matter of contract.’” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339

(2011) (quoting Moses H. Cone Memorial Hospital v. Mercury Constr. Corp., 460 U.S. 1, 24

(1983); Rent-A-Center, West, Inc. v. Jackson, 561 U.S. 63, 67 (2010)).

       At least three questions, like layers in a matryoshka doll, might arise in an arbitration

dispute. Starting at the interior and moving outwards, those are: “1) the merits of the dispute; 2)

whether the dispute is to be arbitrated—the so called ‘question of arbitrability’; and 3) whether a

court or an arbitrator is to decide the question of arbitrability.” VRG Linhas Aereas S.A. v.




                                                  8
          Case 1:20-cv-01011-LJL Document 41 Filed 05/11/20 Page 9 of 30



MatlinPatterson Glob. Opportunities Partners II L.P., 717 F.3d 322, 325 (2d Cir. 2013) (citing

First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938 (1995)); id. at 326 (“Question Three asks

who will answer Question Two (the question of arbitrability), and Question Two in turn asks

who will answer Question One (the decision on the merits).”). With respect to the second

inquiry, the Second Circuit has held that the phrase “‘[q]uestions of arbitrability’ is a term of art”

that covers disputes about “whether the parties are bound by a given arbitration clause as well as

disagreement[s] about whether an arbitration clause in a concededly binding contract applies to a

particular type of controversy.” Republic of Ecuador v. Chevron Corp., 638 F.3d 384, 393 (2d

Cir. 2011) (quoting Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 84 (2002) (internal

quotation marks omitted)). Parties may delegate questions of arbitrability to the arbitrator “so

long as the parties’ agreement does so by ‘clear and unmistakable’ evidence.” Henry Schein,

Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 530 (2019) (quoting First Options, 514 U.S. at

944). Still, “[t]o be sure, before referring a dispute to an arbitrator, the court determines whether

a valid arbitration agreement exists.” Id. (citing 9 U.S.C. § 2).

       “In the context of motions to compel arbitration brought under the Federal Arbitration

Act . . . , the court applies a standard similar to that applicable for a motion for summary

judgment. If there is an issue of fact as to the making of the agreement for arbitration, then a trial

is necessary.” Bensadoun v. Jobe-Riat, 316 F.3d 171, 175 (2d Cir. 2003) (citations omitted).

                                               DISCUSSION

   1. Whether a Valid Arbitration Agreement Exists

       At the outset, the Court must assess the “very existence of the contract embodying the

arbitration clause.” Republic of Ecuador, 638 F.3d at 392 (quoting Specht v. Netscape

Commc’ns Corp., 306 F.3d 17, 26 (2d Cir. 2002)). Unlike the “enforceability or applicability” of




                                                  9
         Case 1:20-cv-01011-LJL Document 41 Filed 05/11/20 Page 10 of 30



an arbitration agreement, which may be delegated to an arbitrator, questions regarding the

“formation of the parties’ arbitration agreement” must be decided by a court. Doctor’s Assocs.,

Inc. v. Alemayehu, 934 F.3d 245, 251 (2d Cir. 2019) (quoting Granite Rock Co. v. International

Brotherhood of Teamsters, 561 U.S. 287, 299 (2010) (internal quotation marks omitted); id.

(“Arguments that an agreement to arbitrate was never formed . . . are to be heard by the court

even where a delegation clause exists.”) (quoting Edwards v. Doordash, Inc., 888 F.3d 738, 744

(5th Cir. 2018)); Hines v. Overstock.com, Inc., 380 F. App’x 22, 24 (2d Cir. 2010) (moving party

need not “show initially that the agreement would be enforceable, merely that one existed”).

That is because “[a]n agreement that has not been properly formed is not merely an

unenforceable contract; it is not a contract at all.” Alemayehu, 934 F.3d at 251. “And if it is not

a contract, it cannot serve as the basis for compelling arbitration.” Id.; 9 U.S.C. § 2 (“A written

provision in . . . a contract evidencing a transaction involving commerce to settle by arbitration a

controversy thereafter arising out of such contract . . . shall be valid, irrevocable, and

enforceable, save upon such grounds as exist at law or in equity for the revocation of any

contract.”) (emphasis added).

        In this case, there is—and can be—no dispute that the parties signed a valid arbitration

agreement. Plaintiffs admit that they executed their employment agreements and that those

agreements included the Arbitration Provision. (See Dkt. No. 5–2, Exhibit C; Dkt. No. 5–3,

Exhibit C.) Indeed, Plaintiffs argue that “[t]he arbitration agreements at issue provide for

arbitration to proceed on a confidential basis,” which presupposes that the arbitration agreements

exist. (Dkt. No. 8 at 13.) Not to mention the fact that Plaintiffs themselves demanded

arbitration, pursuant to the Arbitration Provision, while this dispute was in state court. (Dkt. No.

5–4.)




                                                  10
         Case 1:20-cv-01011-LJL Document 41 Filed 05/11/20 Page 11 of 30



       Having concluded that a valid arbitration agreement existed, the Court turns to its

enforceability and scope—and, before that, to the question of who should decide those questions.

   2. Delegation of Arbitrability

             a. Arbitration Provision and Whether Mediation Requirement Precludes
                Delegation of Arbitrability

In relevant part, the Arbitration Provision states:

         If a dispute arises from or relates to this contract or the breach thereof, and if the
         dispute cannot be settled through direct discussions, the parties agree to
         endeavor first to settle the dispute by mediation administered by the American
         Arbitration Association under its Employment Mediation Procedures before
         resorting to arbitration. The parties further agree that any unresolved
         controversy or claim arising out of or relating to this contract, or breach thereof,
         shall be settled by arbitration administered by the American Arbitration
         Association in accordance with its Employment Arbitration Rules and judgment
         on the award rendered by the arbitrator(s) may be entered in any court having
         jurisdiction thereof.

         Claims shall be heard by a single arbitrator. The arbitrator(s) shall be an expert
         in employment matters. The place of arbitration shall be the City, County and
         State of New York. The arbitration will be based on the submission of
         documents and there shall be no in-person or oral hearing. The award shall be
         made within three months of the filing of the notice of intention to arbitrate
         (demand), and the arbitrator(s) shall agree to comply with this schedule before
         accepting appointment. However, this time limit may be extended by the
         arbitrator for good cause shown, or by mutual agreement of the parties. Any
         award in an arbitration initiated under this clause shall be limited to monetary
         damages and shall include no injunction or direction to any party other than the
         direction to pay a monetary amount. The prevailing party shall be entitled to an
         award of reasonable attorney fees. Except as may be required by law, or as may
         be required in an action to enforce, modify, or vacate the award, neither a party
         nor an arbitrator may disclose the existence, content, or results of any arbitration
         hereunder without the prior written consent of all parties.

         THIS MEANS THAT, TO THE FULLEST EXTENT PERMITTED BY LAW,
         THE PARTIES HEREBY KNOWINGLY WAIVE THEIR RIGHTS TO A
         JURY OR COURT TRIAL OF DISPUTES WHICH ARE REQUIRED TO BE
         ARBITRATED BY THIS AGREEMENT.

         While this agreement to arbitrated is intended to be broad (and covers, e.g.,
         claims under the state and federal laws prohibiting discrimination on the basis
         of race, sex, age, disability, etc., to the fullest extent permitted by law), it may



                                                  11
          Case 1:20-cv-01011-LJL Document 41 Filed 05/11/20 Page 12 of 30



          not be applicable to your rights under the applicable workers’ compensation
          law, which may be governed under the special provisions of that law.

(Dkt. No. 5–2, Exhibit C.)

        The first paragraph of the Arbitration Provision articulates a category of disputes and

then sets forth two methods of dispute resolution that the parties will “endeavor” to use before

taking those disputes to arbitration. The category of disputes is “dispute[s] aris[ing] from or

relate[d] to this contract or the breach thereof.” (Id.) The first sentence of the Arbitration

Provision directs the parties to attempt to address those disputes via “direct discussions.” (Id.) If

a dispute can be settled through direct discussions, it will presumably end. But “if the dispute

cannot be settled through direct discussions,” the parties will “endeavor first to settle the dispute

by mediation[.]” (Id.) If the dispute is resolved by mediation, it will presumably end. But “any

unresolved controversy or claim . . . shall be settled by arbitration administered by the American

Arbitration Association in accordance with its Employment Arbitration Rules.” (Id.)

        The second paragraph describes the type of arbitration procedures that will govern the

dispute. The third and fourth paragraphs emphasize the breadth of the Arbitration Provision—

that it applies “to the fullest extent permitted by law” and that it “is intended to be broad.” (Id.)

There are no carve-outs for non-arbitrable disputes within the previously-mentioned category of

“dispute[s] aris[ing] from or relate[d] to this contract or the breach thereof.” 5 (Id.; compare

Schein, 139 S. Ct. at 528 (arbitration provision at issue required arbitration of “[a]ny dispute

arising under or related to this Agreement (except for actions seeking injunctive relief and

disputes related to trademarks, trade secrets, or other intellectual property of [Schein])”

(emphasis added)).)


5
 The fourth paragraph warns that the Arbitration Provision “may not be applicable” to claims arising “under the
applicable workers’ compensation law” because those “may be governed under the special provisions of that law.”
(Dkt. No. 5–2, Exhibit C.) It does not suggest any limitation imposed by the Arbitration Provision itself.


                                                       12
         Case 1:20-cv-01011-LJL Document 41 Filed 05/11/20 Page 13 of 30



       As noted above, the Arbitration Provision requires arbitration to be “administered by the

American Arbitration Association in accordance with its Employment Arbitration Rules.” (Dkt.

No. 5–2, Exhibit C.) Under Rule 6(a) of the AAA’s Employment Arbitration Rules (the “AAA

Rules”), “[t]he arbitrator shall have the power to rule on his or her own jurisdiction, including

any objections with respect to the existence, scope or validity of the arbitration agreement.”

AAA Employment Arbitration Rules & Mediation Procedures, available at

https://www.adr.org/sites/default/files/EmploymentRules_Web_2.pdf.

       When “parties explicitly incorporate rules that empower an arbitrator to decide issues of

arbitrability, the incorporation serves as clear and unmistakable evidence of the parties’ intent to

delegate such issues to an arbitrator.” Contec Corp. v. Remote Sol., Co., 398 F.3d 205, 208 (2d

Cir. 2005); see Alderson v. DeVere USA, Inc., 2018 WL 3756451, at *2 (S.D.N.Y. July 24, 2018)

(citing Contec in holding that a contract’s incorporation of Rule 6(a) of the AAA’s Employment

Arbitration Rules “serve[d] as ‘clear and unmistakable evidence of the parties’ intent’ to delegate

arbitrability issues to the arbitrator”). Therefore, the part of the Arbitration Provision requiring

claims to be “settled by arbitration administered by the American Arbitration Association in

accordance with its Employment Arbitration Rules” is—standing alone— “clear and

unmistakable evidence” of intent to delegate. (Dkt. No. 5–2, Exhibit C.)

       At issue, however, is whether the preceding mediation requirement means that there is no

such “clear and unmistakable evidence” of the parties’ intent to delegate. Plaintiffs argue that

the Arbitration Provision does not “clearly and unmistakably” delegate to arbitrators the

authority to determine their own jurisdiction because the “mediation/arbitration framework is

only workable if the Court retains jurisdiction to determine which claims are subject to the

provision.” (Dkt. No. 38 at 2.) Specifically, according to Plaintiffs, because the only claims that




                                                 13
         Case 1:20-cv-01011-LJL Document 41 Filed 05/11/20 Page 14 of 30



are subject to arbitration are claims that were not “resolved” in the mediation, and because

AAA’s Employment Mediation Procedures do not give the mediator authority to rule on her own

jurisdiction, questions of arbitrability are not clearly and unmistakably delegated to the

arbitrator: “[T]he arbitration provisions can only be read as retaining Courts to decide in the first

instance whether a particular dispute is subject to mediation and arbitration (since only a subset

of ‘unresolved’ issues from the mediation can be submitted for arbitration).” (Id.)

        That argument is meritless. Although Plaintiffs state—without elaboration—that “only a

subset of ‘unresolved’ issues from the mediation can be submitted to arbitration,” the scope of

the arbitration requirement is “conterminous” with the scope of the mediation requirement as

Plaintiffs later admit. (Id. at 2–3; see id. at 3 (“[T]he parties only agreed to arbitrate disputes that

were first mediated—and vice-versa.”)). Under the Arbitration Provision, “[i]f a dispute arises

from or relates to this contract or the breach thereof . . . the dispute” goes to mediation. (Dkt.

No. 5–2, Exhibit C (emphasis added).) From there, “any unresolved controversy or claim arising

out of or relating to this contract, or breach thereof” proceeds to arbitration. (Id. (emphasis

added).) The mediation/arbitration framework is thus entirely workable without recourse to the

Court to determine the question of mediation. If an arbitrator determines that a dispute “arises

from or relates to th[e] contract or the breach thereof,” she will necessarily have also determined

that the parties were required to “endeavor” to mediate the dispute. (Id.) And, if the dispute

does not fall within the scope of the arbitration requirement then it also would not fall within the

scope of the mediation requirement. There is no space between the two.

        The plain structure of the provision is to funnel the parties gradually from less costly to

more costly dispute resolution mechanisms—from “direct discussions” to mediation to

arbitration. (Id.) That makes sense. Parties hope to resolve disputes efficiently. Under




                                                  14
          Case 1:20-cv-01011-LJL Document 41 Filed 05/11/20 Page 15 of 30



Plaintiffs’ view, however, before a dispute could be resolved through arbitration, the parties

would have to mediate it, then go to the court to litigate the arbitrability of any unresolved

dispute, and only afterwards proceed to arbitration. That framework is unworkable. Of course,

it is not always clear whether a dispute arises from a contract breach or falls within the scope of

an arbitration provision. But that is the point of a broad arbitration provision accompanied by a

delegation to the arbitrator. It permits a single decisionmaker to make efficient decisions both as

to arbitrability and as to the merits of the dispute. Nothing in the language or logic of the

contract supports the sequence proposed by Plaintiffs.

         Indeed, Plaintiffs themselves characterize the mediation requirement as merely “a

condition precedent to arbitration” that “has no legal effect on the issues before the Court.” (Dkt.

No. 38 at 3.) The Court agrees, and notes that mediation as a “condition precedent” underscores

the delegation to an arbitrator of the question of arbitrability. Under New York law, “[a]

condition precedent is ‘an act or event, other than a lapse of time, which, unless the condition is

excused, must occur before a duty to perform a promise in the agreement arises.’” Utica Mut.

Ins. Co. v. Clearwater Ins. Co., 906 F.3d 12, 22 (2d Cir. 2018) (quoting Oppenheimer & Co. v.

Oppenheim, Appel, Dixon & Co., 660 N.E.2d 415, 418 (1995)). 6 The Arbitration Provision

states that the parties will “endeavor first to settle the dispute by mediation” and that “any

unresolved controversy or claim” will be “settled by administration.” Mediation, therefore, is

“an act or event” that “must occur before” the “duty to [arbitrate] arises.” Utica, 906 F.3d at 22.

The word “unresolved” only clarifies the procedural sequence; it does not circumscribe the

universe of substantive claims to be arbitrated. (After all, if a dispute is resolved after mediation,

6
 When assessing whether a contract delegates questions of arbitrability to an arbitrator, courts must look at the
contract “as construed by relevant state law.” Bechtel do Brasil Construcoes Ltda. v. UEG Araucaria Ltda., 638
F.3d 150, 155 (2d Cir. 2011). The Crump Agreement and Pacelli Agreement both specify that they “will be
governed by the laws of the State of New York.” (Dkt. No. 5–2 at 5; Dkt. No. 5–3 at 3; cf. Dkt. No. 8 at 9
(Plaintiffs’ briefing applying New York law)).


                                                         15
           Case 1:20-cv-01011-LJL Document 41 Filed 05/11/20 Page 16 of 30



it is simply no longer a dispute.) An “unresolved” dispute is a procedural, rather than

substantive, description. See also supra (noting that the types of disputes designated for

mediation and arbitration are coterminous). 7

         Plaintiffs further argue that the existence of that condition precedent precludes a

determination that the parties “clearly and unmistakably” delegated arbitrability questions to the

arbitrator. 8 The Court disagrees. Even absent a delegation provision, “courts presume that the

parties intend arbitrators, not courts, to decide disputes about the meaning and application of

particular procedural preconditions for the use of arbitration.” BG Grp., PLC v. Republic of

Argentina, 572 U.S. 25, 34 (2014); see also Howsam, 537 U.S. at 85 (“[I]ssues of procedural

arbitrability, i.e., whether prerequisites such as time limits, notice, laches, estoppel, and other

conditions precedent to an obligation to arbitrate have been met, are for the arbitrators to

decide”) (citation and internal quotation marks omitted) (emphasis added); Restatement (Third)

U.S. Law of Int’l Comm. Arb. § 2.18 TD No 4 (Mar. 2020) (“[A]uthority to determine that a

precondition to arbitration was not met presumptively resides with the arbitral tribunal.”). In

other words, it is not only possible to delegate questions of arbitrability to an arbitrator when a

condition precedent exists, but, in fact, even absent an express delegation clause, it is

“presume[d]” that an arbitrator and not the court will assess “procedural preconditions for the use

of arbitration.” BG Grp., PLC, 572 U.S. at 34.

         Recently, a sister court in this Circuit analyzed a contract where mediation was a

condition precedent to arbitration. Morelli v. Alters, 2020 WL 1285513, *10 (S.D.N.Y. Mar. 18,

7
  The Court observes that the provision, closely read, does not actually require the parties to mediate. It requires
that the parties “endeavor first to settle the dispute by mediation.” (Dkt. No. 5–2, Exhibit C (emphasis added)).
Because it makes no difference to the analysis, the Court leaves for another day whether the word “endeavor”
imposes an obligation only to attempt in good faith to mediate.
8
  “Plaintiffs are not relying on the non-satisfaction of the condition precedent.” (Dkt. No. 39 at 2.) “Instead,
Plaintiffs’ argument is that the parties incorporated AAA’s arbitration Rules only at the latter arbitration stage after
the disputes at issue already have been identified.” (Id.)


                                                           16
         Case 1:20-cv-01011-LJL Document 41 Filed 05/11/20 Page 17 of 30



2020). Specifically, the contract stated: “[T]he parties to this agreement agree to mediate any

disputes with a mutually agreed upon mediator. If mediation fails to resolve any dispute, the

parties agree to arbitrate with a mutually agreed arbitrator or arbitrators.” Id. at *3. Without

recourse to any delegation provision, the court concluded that “[t]he issue of whether the parties’

failure to mediate frustrated a condition precedent and excuses [the plaintiff] from his duty to

arbitrate is a question of procedural arbitrability and thus must be determined by an arbitrator.”

Id. at *10. The court explained, “This is a procedural question because it is not a question of

whether [the parties] are bound by a duty to arbitrate.” Id.

       Furthermore, at least one court in this circuit has already determined that a condition

precedent of mediation does not preclude a finding that the parties clearly and unmistakably

delegated arbitrability to an arbitrator. In Katsoris v. WME IMG, LLC, the relevant part of the

contract read:

       Any dispute arising under this Agreement will be first referred for resolution to
       [certain designees]. To the extent that the designees of the parties cannot resolve
       the dispute within five (5) business days of referral to them, the parties agree to
       try in good faith to settle the dispute by non-binding mediation under the
       Commercial Mediation Rules of the American Arbitration Association before
       resorting to arbitration . . . . In the event a dispute arises under this Agreement
       which cannot be resolved through mediation, such dispute will be submitted to
       arbitration . . . in accordance with the Commercial Arbitration Rules of the
       American Arbitration Association then in effect.

237 F. Supp. 3d 92, 97 (S.D.N.Y. 2017). Like Rule 6(a), the Commercial Arbitration Rules

“empower[] the arbitrator to rule on her own jurisdiction.” Id. at 104. Notwithstanding the

mediation requirement, which was “a prerequisite to arbitration under the arbitration agreement,”

the court concluded that “the incorporation of the AAA Rules . . . serve[d] as clear and

unmistakable evidence that the [parties] agreed to delegate any questions of arbitrability to the

arbitrator.” Id. at 102–3, 105 (citing Contec, 398 F.3d at 208). If anything, this case—which




                                                 17
          Case 1:20-cv-01011-LJL Document 41 Filed 05/11/20 Page 18 of 30



involves a broader arbitration provision than that in Katsoris—gives even stronger reason to

delegate. Indeed, assuming that the parties’ objective here was to clearly and unmistakably

delegate arbitrability to the arbitrator, but only if the less-costly mechanism of mediation failed,

it is hard to see how a provision could do so any more clearly.

         Plaintiffs’ reliance on NASDAQ OMX Grp., Inc. v. UBS Sec., LLC is misplaced; the case

supports Augustus. 770 F.3d 1010 (2d Cir. 2014). In NASDAQ, the contract expressed “the

parties’ intent to submit all disputes to arbitration ‘except as provided in the NASDAQ OMX

Requirements,’” which—under NASDAQ Rule 4626(a)—“preclude[d] NASDAQ members

from seeking compensation for losses attributable to the exchange’s handling of securities

transactions.” Id. at 1033 (citations omitted). “Because the parties subjected their otherwise

broad arbitration agreement to the limitations imposed by NASDAQ rules,” the court concluded

that “there could not have been any intent to arbitrate claims precluded by Rule 4626(a).” Id. at

1034. On the question of arbitrability, the court observed that the contract incorporated AAA

rules providing for arbitrability to be decided by an arbitrator. Id. at 1032. But, the court

determined, the contract only provided for those AAA rules “to apply to such arbitrations as may

arise under the Agreement.” Id. “As noted,” the contract “carve[d] out certain issues from

arbitration, a circumstance that thus delays application of AAA rules until a decision is made as

to whether a question does or does not fall within the intended scope of arbitration, in short, until

arbitrability is decided.” Id. (emphasis added). The NASDAQ court specifically distinguished

cases involving “incorporation of AAA rules into an agreement with a broad arbitration clause,”

which “signal[s] the parties’ clear and unmistakable intent to submit arbitrability disputes to

arbitration.” Id. (citing Contec, 398 F.3d at 208). 9


9
 As mentioned above, the arbitration provision in Shein had a similar structure. It specified that “[a]ny dispute
arising under or related to this Agreement (except for actions seeking injunctive relief and disputes related to


                                                         18
          Case 1:20-cv-01011-LJL Document 41 Filed 05/11/20 Page 19 of 30



         Plaintiffs argue that the Arbitration Provision’s statement that “[o]nly ‘unresolved’

[claims] are subject to arbitration” is “[l]ike the carve-out in NASDAQ” and that “Contec” is

“inapposite.” (Dkt. No. 39 at 1–2.) But, as explained above, the “carve-out” for “unresolved”

disputes does not reflect an intent to exempt “certain issues,” NASDAQ, 770 F.3d at 1032, from

arbitration; rather, it expresses the procedure to which all disputes “arising out of or relating to

this contract, or breach thereof” are subject. (Dkt. No. 5–2, Exhibit C.) Put differently, all

disputes “arising out of or relating to this contract, or breach thereof,” without exception, are

subject to arbitration with a condition precedent of mediation. (Id.)

         To sum, by incorporating Rule 6(a) of the AAA Rules, the parties clearly and

unmistakably delegated questions of arbitrability of any dispute “arising out of or relating to

[the] contract, or breach thereof” to an arbitrator. (Id.) The mediation requirement is merely a

condition precedent to arbitration of that same category of disputes. The issue that remains is

whether any argument that Plaintiffs have advanced in opposition to arbitration falls outside the

delegation provision.

                b. Whether Plaintiffs’ Objections to Arbitration Fall Within Delegation
                   Provision

         It is worth reiterating that the Arbitration Provision is of the Contec variety: broad.

Compare Contec, 398 F.3d at 208 (provision submitting “any controversy arising with respect to

this Agreement” to arbitration) with Dkt. No. 5–2, Exhibit C (Arbitration Provision submitting


trademarks, trade secrets, or other intellectual property of [Schein]), shall be resolved by binding arbitration in
accordance with the arbitration rules of the American Arbitration Association.” 139 S. Ct. at 528. The Supreme
Court, after determining that courts could not reject a petition for arbitration solely on the basis that the petition’s
“argument for arbitration was wholly groundless,” remanded the case to the Fifth Circuit for determination of
whether that specific contractual provision “delegated the arbitrability question to an arbitrator.” Id. at 528, 531.
On remand, and citing NASDAQ, the Fifth Circuit concluded that “[t]he plain language [of the contract]
incorporate[d] the AAA rules—and therefore delegate[d] arbitrability—for all disputes except those under the carve-
out” and that, “[g]iven that carve-out,” the court could not say that the agreement “evidence[d] a ‘clear and
unmistakable’ intent to delegate arbitrability.” Archer & White Sales, Inc. v. Henry Schein, Inc., 935 F.3d 274, 281–
82 (5th Cir. 2019). Here, the Arbitration Provision contains no such carve-out and, accordingly, the opposite result
obtains.


                                                          19
         Case 1:20-cv-01011-LJL Document 41 Filed 05/11/20 Page 20 of 30



any “controversy or claim arising out of or relating to this contract, or breach thereof” to

arbitration); see NASDAQ, 770 F.3d at 1032 (characterizing Contec provision as a “broad

arbitration clause”). As Plaintiffs urged in state court, it is “indisputably broad,” indeed, “the

paradigm of a broad [arbitration] clause.” (Dkt. No. 5–4 at 1–2 (quoting Collins & Aikman Prod.

Co. v. Bldg. Sys., Inc., 58 F.3d 16, 20 (2d Cir. 1995))); compare Collins, 58 F.3d at 20

(characterizing as “the paradigm of a broad clause” a provision that submitted to arbitration

“[a]ny claim or controversy arising out of or relating to th[e] agreement”) with Dkt. No. 5–2,

Exhibit C (submitting to arbitration “any unresolved controversy or claim arising out of or

relating to this contract, or breach thereof”).

        It is also worth repeating that—putting aside any express delegation provision—

“‘procedural questions which grow out of [a] dispute and bear on its final disposition’ are

presumptively not for the judge, but for an arbitrator, to decide.” Howsam, 537 U.S. at 84

(quoting John Wiley & Sons, Inc. v. Livingston, 376 U.S. 543, 557 (2002) (internal quotation

marks omitted)). The Supreme Court has, in fact, distinguished such “procedural questions”

from expressly-delegated “questions of arbitrability.” Specifically, “the Court has found the

phrase ‘question of arbitrability’ not applicable in . . . circumstance[s] where parties would likely

expect that an arbitrator would decide the gateway matter.” Id.; see also Republic of Ecuador,

638 F.3d at 393 (“‘Questions of arbitrability’ is a term of art covering ‘dispute[s] about whether

the parties are bound by a given arbitration clause’ as well as ‘disagreement[s] about whether an

arbitration clause in a concededly binding contract applies to a particular type of controversy.’”)

(quoting Howsam, 537 U.S. at 84).

        Plaintiffs press four reasons why the case should not be arbitrated: (1) Augustus waived

its right to arbitrate by actively litigating; (2) the Arbitration Provision violates due process and




                                                  20
         Case 1:20-cv-01011-LJL Document 41 Filed 05/11/20 Page 21 of 30



lacks fundamentally fair procedures; (3) under California law, Crump cannot be compelled to

arbitrate in New York; and (4) some of Plaintiffs’ claims are not arbitrable. The Court discusses

each issue in turn, addressing first whether the issue is one for the arbitrator or for the Court and

then (in the single instance where it is for the Court) whether Plaintiffs’ argument is meritorious.

       First, Plaintiffs argue that Augustus waived its right to arbitrate by actively litigating. As

a threshold matter, although one might think otherwise at first glance, this issue is not a

procedural question reserved for the arbitrators but instead a question of arbitrability. In

Howsam, the Supreme Court held that, as a general matter, “waiver” is a “procedural question[] .

. . presumptively not for the judge, but for an arbitrator, to decide.” Howsam, 537 U.S. at 84

(citation and internal quotation marks omitted); see id. at 79–80 (holding that, generally, “parties

would likely expect that an arbitrator would decide . . . ‘allegation[s] of waiver, delay, or a like

defense to arbitrability’”) (quoting Moses H. Cone, 460 U.S. at 24–25 (emphasis added)).

However, “Howsam did not actually reach the question of litigation-conduct waiver.” Apple &

Eve, LLC v. Yantai N. Andre Juice Co., 610 F. Supp. 2d 226, 230 (E.D.N.Y. 2009) (internal

quotation marks and citation omitted). “Rather Howsam focused upon whether a party waived

its arbitration rights by not complying with a contractual time limitation for asserting

arbitration.” Id. (internal quotation marks and citation omitted). Thus, even after Howsam,

several “lower courts have remained reluctant to submit certain waiver issues to arbitrators.” Id.

(internal quotation marks and citation omitted).

       Prior to Howsam, the Second Circuit had drawn a distinction between “cases where the

waiver defense was based on prior litigation by the party seeking arbitration—when the court

should decide the issue of waiver—and those when the defense was based on other actions.”

Doctor’s Assocs., Inc. v. Distajo, 66 F.3d 438, 456 (2d Cir. 1995); see also Bell v. Cendant




                                                   21
         Case 1:20-cv-01011-LJL Document 41 Filed 05/11/20 Page 22 of 30



Corp., 293 F.3d 563, 569 (2d Cir. 2002) (“‘[O]rdinarily a defense of waiver brought in

opposition to a motion to compel arbitration . . . is a matter to be decided by the arbitrator’ . . .

However, to prevent forum shopping ‘the district court [can] properly decide the question when

the party seeking arbitration ha[s] already participated in litigation on the dispute.’”) (quoting S

& R Co. of Kingston v. Latona Trucking, Inc., 159 F.3d 80, 82–83 (2d Cir. 1998) (citing Distajo,

66 F.3d 438 (2d Cir. 1995))). This distinction—between waiver based on litigation conduct and

waiver based on other conduct—has survived Howsam. See Syngenta Crop Prot., LLC v. Ins.

Co. of N. Am., Inc., 2018 WL 1587601, at *3 (S.D.N.Y. Mar. 29, 2018) (“This waiver-by-

litigation-conduct exception has been carefully circumscribed.”). That is, “courts in this Circuit

have continued to apply Second Circuit precedent preceding Howsam to address the waiver issue

in cases involving litigation conduct before the Court.” Apple & Eve, 610 F. Supp. 2d at 231; see

also Philip L. Bruner and Patrick J. O’Connor, Jr., 8 Bruner & O’Connor Construction Law §

21:182 (Jan. 2020) (“Given the protean character of ‘waiver,’ what the Supreme Court was

discussing [in Howsam] was not the same ‘waiver’ that had consistently been the purview of the

judiciary.”).

        For example, in Meyer v. Uber Techs., Inc., the Second Circuit stated, “When the party

seeking arbitration has participated in litigation regarding the dispute, the district court can

properly decide the question of waiver.” 868 F.3d 66, 80–81 (2d Cir. 2017) (determining that,

“[b]ecause Meyer’s waiver argument [wa]s based on defendants’ defense of [that] litigation in

the district court,” waiver was “a question for the district court rather than an arbitrator”).

        This distinction made sense prior to Howsam and makes sense today. Where the question

is whether the movant has waived the right to compel arbitration by actively litigating, courts and

judges have a peculiar expertise—not necessarily shared by arbitrators—in determining the




                                                  22
          Case 1:20-cv-01011-LJL Document 41 Filed 05/11/20 Page 23 of 30



answer. See Apple & Eve, 610 F. Supp.2d at 230–31 (courts, not arbitrators, “most efficiently

and economically decide the issue”) (citation and internal quotation marks omitted). Courts also

have a peculiar interest in the answer to that question, because it relates to conduct before a

court.

         For the foregoing reasons, the Court concludes courts may properly adjudicate waiver-

based objections to arbitration when the type of waiver alleged is that the party seeking

arbitration has participated in litigation on the dispute. Put differently, waiver-by-litigation-

conduct is not a “procedural question[] . . . presumptively . . . for an arbitrator[] to decide.”

Howsam, 537 U.S. at 84.

         That conclusion does not resolve the matter so much as present whether the non-

procedural question of litigation-related waiver can, by clear and unmistakable private

agreement, be divested from the court and delegated to an arbitrator. That issue is open. See LG

Elecs., Inc. v. Wi-LAN USA, Inc., 2014 WL 3610796, at *3 n.3 (S.D.N.Y. July 21, 2014), aff'd,

623 F. App’x 568 (2d Cir. 2015) (“The Second Circuit does not appear to have squarely

addressed the question of whether litigation-conduct waiver is an issue to be decided by an

arbitrator when the parties have agreed to have the arbitrator decide questions of arbitrability.”).

         The Court concludes that parties cannot delegate to arbitrators the question of whether,

under the judge-made principle of litigation-conduct waiver, a party is barred from asserting its

right to arbitration. This conclusion is informed by the same reasons that, after Howsam, courts

have held that the issue is not one of procedure. To be sure, in countless circumstances, “it is up

to the parties to determine whether a particular matter is primarily for arbitrators or for courts to

decide,” BG Grp., PLC, 572 U.S. at 33–34, and courts will generally enforce such delegations

when they are clear and unmistakable. See First Options, 514 U.S. at 945 (quoting Dean Witter




                                                  23
         Case 1:20-cv-01011-LJL Document 41 Filed 05/11/20 Page 24 of 30



Reynolds Inc. v. Byrd, 470 U.S. 213, 219–220 (1985) (noting that the “Arbitration Act’s basic

purpose is to ‘ensure judicial enforcement of privately made agreements to arbitrate’”). But that

principle is not absolute. At times, “legal constraints external to the parties’ agreement” may

“foreclose[] . . . arbitration.” Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473

U.S. 614, 628 (1985).

       Litigation-conduct waiver is one of those times. What goes by the name of “litigation-

conduct waiver” is in some ways a form of estoppel. It asks whether the party seeking to compel

arbitration should be deprived of that right because it has waited “from when litigation was

commenced until the request for arbitration,” enjoyed an “amount of litigation to date,” and—

most importantly—“prejudice[d]” the other side by taking advantage of the tools of litigation and

by delaying the motion to compel arbitration. Louisiana Stadium & Exposition Dist. v. Merrill

Lynch, Pierce, Fenner & Smith Inc., 626 F.3d 156, 159 (2d Cir. 2010) (citation and internal

quotation marks omitted).

       The “key to waiver analysis is prejudice.” Id. (quoting Thyssen, Inc. v. Calypso Shipping

Corp., S.A., 310 F.3d 102, 105 (2d Cir. 2002)). In other words, litigation-conduct waiver

focuses on “the inherent unfairness—in terms of delay, expense, or damage to a party’s legal

position—that occurs when the party’s opponent forces it to litigate an issue and later seeks

to arbitrate that same issue.” PPG Indus., Inc. v. Webster Auto Parts, Inc., 128 F.3d 103, 107 (2d

Cir. 1997) (quoting Distajo, 107 F.3d at 134); see also Kramer v. Hammond, 943 F.2d 176, 179

(2d Cir. 1991) (“Prejudice can be substantive, such as when a party loses a motion on the merits

and then attempts, in effect, to relitigate the issue by invoking arbitration, or it can be found

when a party too long postpones his invocation of his contractual right to arbitration, and thereby

causes his adversary to incur unnecessary delay or expense.”). As noted above, those issues




                                                  24
         Case 1:20-cv-01011-LJL Document 41 Filed 05/11/20 Page 25 of 30



implicate the unique expertise and interest of the courts. When a party raises litigation-conduct

waiver, a court is asked to draw on its “inherent power to deal with abusive litigation practices.”

Distajo, 66 F.3d at 456 n.12 (collecting cases in which the court reached the litigation-conduct

waiver question and explaining that the decisions “could have been explained” by that power);

see also Goldgroup Res., Inc. v. DynaResource De Mexico, S.A. De C.V., 381 F. Supp. 3d 1332,

1349 (D. Colo. 2019) (observing that a courts, not arbitrators, are “expert” in “what litigation

conduct is sufficient to waive a party’s right to arbitration”).

       The reasons why a party might have “waived” arbitration by engaging in litigation-

related conduct demonstrate that it is the court—and not an arbitrator—who should determine

whether the prerequisites of a waiver finding have been satisfied. Indeed, it is difficult to see

how it could be otherwise. The doctrine is based on prejudice from litigation and the interest of

the courts in preventing their processes from being used improperly. Those interests can be

vindicated by the court alone, and for those reasons, “waiver-by-litigation-conduct”

appropriately has “been carefully circumscribed” from other types of waiver. Syngenta, 2018

WL 1587601, at *3. If a party who claimed prejudice from a delayed request for arbitration were

relegated to an arbitrator for a hearing on that question, the protection against prejudice would be

no protection at all. In order to receive the purported protection, the prejudiced party would be

forced to submit to the very thing that prejudices her: arbitration. Likewise, if a party, on the eve

of trial—or even midway through trial—could in the face of an adverse ruling halt all

proceedings and make a spontaneous request for arbitration, it would be no answer to a court

concerned with its own docket management to say that an arbitrator will determine the issue of

litigation-related waiver (when and if the arbitrator turns to it). The court must have that power.

       Before concluding the waiver analysis, the Court pauses briefly to address a different




                                                  25
          Case 1:20-cv-01011-LJL Document 41 Filed 05/11/20 Page 26 of 30



section of the AAA Rules. Under Rule 42(a), “No judicial proceeding by a party relating to the

subject matter of the arbitration shall be deemed a waiver of the party’s right to arbitrate.” AAA

Employment Arbitration Rules & Mediation Procedures, available at

https://www.adr.org/sites/default/files/EmploymentRules_Web_2.pdf. In S & R Co. of Kingston,

the Second Circuit—for the first time—considered whether such a rule precludes a finding “that

a party has waived arbitration by actively participating in protracted litigation of an arbitrable

dispute.” 159 F.3d at 85. The court concluded that the answer is no. Such “no-waiver” clauses,

the court explained, are “intended to permit parties to seek provisional remedies or other judicial

proceedings that would not function to displace arbitration on the underlying dispute.” Id. They

are not intended to “permit the losing party to test the water before taking the swim.” Id. at 86

(citation omitted). And they do not, ultimately, “alter the ordinary analysis undertaken to

determine if a party has waived its right to arbitration.” Id. Accordingly, Rule 42(a) of the AAA

Rules is of no moment. The question of litigation-conduct waiver remains with the Court. 10

         The foregoing analysis of the elements of litigation-related waiver and the interests

protected by it also answer the question whether Defendant—by initiating and then quickly

dismissing a state court action—waived its right to arbitration. The answer is no. (And the

question is not close.)

         Plaintiffs have satisfied none of the three elements necessary to establish litigation-

10
   In the alternative, the Court holds that the Arbitration Provision’s delegation clause does not delegate litigation-
conduct waiver to an arbitrator. Rule 6(a) of the AAA Rules, titled “Jurisdiction,” provides that “[t]he arbitrator
shall have the power to rule on his or her own jurisdiction, including any objections with respect to the existence,
scope or validity of the arbitration agreement.” AAA Employment Arbitration Rules & Mediation Procedures,
available at https://www.adr.org/sites/default/files/EmploymentRules_Web_2.pdf. Litigation-conduct waiver is not
a jurisdictional question. Nor does litigation-conduct waiver relate to the “existence, scope or validity” of the
agreement. Litigation-conduct waiver, in this case, requires no contractual interpretation. It requires only an
examination of the parties’ behavior in court. Accordingly, the parties’ delegation agreement provides no
evidence—let alone the “clear and unmistakable” evidence that is required, see Wells Fargo Advisors, LLC v.
Sappington, 884 F.3d 392, 399 (2d Cir. 2018)—to suggest that the parties intended to delegate the litigation-conduct
waiver question to an arbitrator. Cf. Qazi v. Stage Stores, Inc., 2020 WL 1321538, at *5 (S.D. Tex. Mar. 17, 2020)
(refusing to delegate litigation-conduct waiver question to arbitrator when delegation clause contained no “clear and
unmistakable evidence” of intent to do so).


                                                          26
         Case 1:20-cv-01011-LJL Document 41 Filed 05/11/20 Page 27 of 30



related waiver: “(1) the time elapsed from when litigation was commenced until the request for

arbitration; (2) the amount of litigation to date, including motion practice and discovery; and (3)

proof of prejudice.” Merrill Lynch, 626 F.3d at 159 (quoting Louis Dreyfus, 252 F.3d at 229).

        First, the time from when litigation commenced to the motion to compel arbitration was

under a month. Five days after Plaintiffs filed the instant action, Defendant moved to compel

arbitration.

        Second, the “amount of litigation to date, including motion practice and discovery” was

about as minimal as one could imagine. Id. This is not a case where a defendant initiated

litigation, took extensive discovery, and then requested arbitration only after litigation started

looking unfavorable. Compare id. (finding waiver where parties litigated for 11 months, through

three amended complaints and various motions, before the plaintiff demanded arbitration

following the defendants’ submission of a “nineteen-page, single-spaced letter identifying the

deficiencies in [the plaintiff’s] second amended complaint,” which very well might have led to

dismissal on the pleadings); PPG Industries, 128 F.3d 103 (finding waiver where five months

passed between assertion of arbitrable claims and demand for arbitration, and where plaintiff

only sought to initiate arbitration following the receipt of interrogatories revealing a “vast

amount of information” and after the filing of “substantive motions”); Kramer, 943 F.2d 176

(finding waiver after “extensive pre-trial litigation for over four years”). Here, Defendant

voluntarily dismissed the state court complaint as soon as Plaintiffs invoked the Arbitration

Provision and asked Defendant to do so, and before Plaintiffs were required to substantively

respond to the pleading or make any investment in the litigation.

        Finally, Plaintiffs have not been prejudiced, at least as that term is used in this context to

refer “to the inherent unfairness—in terms of delay, expense, or damage to a party’s legal




                                                  27
           Case 1:20-cv-01011-LJL Document 41 Filed 05/11/20 Page 28 of 30



position—that occurs when the party’s opponent forces it to litigate an issue and later seeks

to arbitrate that same issue.” PPG Industries, 128 F.3d at 107 (quoting Distajo, 107 F.3d at

134). The only time Defendant might be said to have “force[d]” Plaintiffs “to litigate” was the

period of 22 days between Defendant’s filing of the state-court complaint and its voluntary

dismissal of that complaint. Id. In essence, Plaintiffs claim that merely by filing a lawsuit rather

than initiating arbitration, Defendant has waived arbitration. The law does not support that

result.

          For the foregoing reasons, and mindful that “waiver of arbitration is not to be lightly

inferred,” id. (citation and internal quotation marks omitted), the Court concludes that Defendant

has not waived its right to arbitrate in this case.

          Moving to Plaintiffs’ next objection to arbitration, the Court must address who—the

Court or an arbitrator—should resolve Plaintiffs’ protest that “the arbitration agreements require

unfair procedures that deny due process to Plaintiffs.” (Dkt. No. 8 at 2.) This due-process

argument is analogous to ones that have been raised in the context of class arbitration. See

Lamps Plus, Inc. v. Varela, 139 S. Ct. 1407, 1416 (2019) (recognizing that “[c]lass arbitration . .

. raises serious due process concerns”). Unlike a procedural issue, the due-process claim is a

“substantive” matter and therefore a “question of arbitrability” that “a court should

presumptively answer.” Wells Fargo Advisors, LLC v. Sappington, 884 F.3d 392, 399 (2d Cir.

2018) (characterizing the question of whether an arbitration clause authorized class arbitration).

Despite that presumption, the Court “still must consider whether there is clear and unmistakable

evidence that the parties intended otherwise based on the language of the clause at issue.” Id.

As explained above, the Arbitration Provision delegates, without qualification or restriction,

questions of arbitrability to the arbitrator. This substantive argument falls under that umbrella.




                                                      28
             Case 1:20-cv-01011-LJL Document 41 Filed 05/11/20 Page 29 of 30



           Third is the question of who should decide whether, under California law, Crump can be

compelled to arbitrate in New York (as the Arbitration Provision requires). Crump, arguing in

the negative, invokes Cal. Lab. Code § 925 (hereinafter, “Section 925”), which provides that

“[a]n employer shall not require an employee who primarily resides and works in California, as a

condition of employment, to agree to a provision that would . . . [r]equire the employee to

adjudicate outside of California a claim arising in California.” 11 The applicability of Section 925

is a question of the forum provision’s “enforceability.” Alemayehu, 934 F.3d at 251; see Dkt.

No. 8 at 20 (Plaintiffs’ argument that Section 925 makes the “arbitration agreement . . .

unenforceable as to Crump”). There is no dispute that the parties agreed to an arbitration

provision; the questions are whether it was lawful for Augustus to require the provision and

whether Crump has to comply with it. The enforceability of a contract is a threshold issue that

“parties may agree to arbitrate.” Alemayehu, 934 F.3d at 251.

           Although the precise issue of whether Section 925 is a question of arbitrability that can

be delegated seems not to have yet been addressed by a court in this District, California courts

have determined that it is. See Smith v. Nerium Int’l, LLC, 2019 WL 7195330, at *4 (C.D. Cal.

Sept. 10, 2019) (concluding, where “there was a clear and unmistakable delegation provision,”

that “arguments regarding the applicability of this provision of the California Labor Code are

properly addressed by the arbitrator, not the Court”); Ratajesak v. New Prime, Inc., 2019 WL

1771659, at *6 (C.D. Cal. Mar. 20, 2019) (“Plaintiffs’ arguments regarding . . . the application of

California Labor Code Section 925 . . . may well render the claims unarbitrable. But under the

contract, the parties clearly and unmistakably delegated this question to the arbitrator.”). The

Court agrees.

           Finally, and most straightforwardly, the Court must determine who should resolve the

11
     “For purposes of this section, adjudication includes litigation and arbitration.” Cal. Lab. Code § 925(d).


                                                            29
         Case 1:20-cv-01011-LJL Document 41 Filed 05/11/20 Page 30 of 30



argument that some of Plaintiffs’ claims are not arbitrable because they do not arise out of or

relate to the Crump or Pacelli Agreements. That argument is plainly one about the Arbitration

Provision’s “scope,” Alemayehu, 934 F.3d at 251, and therefore falls within the delegation

provision.

       Having resolved the litigation-conduct waiver issue and concluded that Plaintiffs’

remaining objections to arbitration must be decided by an arbitrator, the Court grants

Defendant’s motion to compel arbitration.



                                           CONCLUSION

       Defendant’s motion to compel arbitration is GRANTED and this case is STAYED

pending the outcome of arbitration. The Clerk of Court is respectfully directed to close Dkt. No.

5 and stay the case.


       SO ORDERED.


Dated: May 11, 2020                                  __________________________________
       New York, New York                                       LEWIS J. LIMAN
                                                            United States District Judge




                                                30
